Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[AltContent: textbox (Claim(s) 1-6, 9-11, 13-17, 19, 21-25, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (U.S. Pub. No. 20220286255, hereinafter Guo).)]
Regarding Claim 1, teaches “A method of wireless communication performed by a user equipment (ULE), comprising: receiving a configuration that indicates multiple sidelink channel state information (CSI) reporting sets, wherein different sidelink CSI reporting sets include different combinations of CSI parameters; 
Guo provides the ability to receive a CSI report (receiving a configuration that indicates SL-CSI reporting sets) (para. 0009) with either one or different combinations (multiple SL CSI reporting sets) of CSI parameters (para. 0063) where the parameters may be CQI, PMI, RSRP, etc (para. 0063).
receiving an indication of a sidelink CSI reporting set, of the multiple sidelink CSI reporting sets, to be reported in a sidelink CSI report; 
Guo provides a trigger that activates (indication) when satisfying a trigger condition to measure channel quality and use the information gathered to be transmit a channel quality report (sidelink CSI reporting set) (para. 0010).
and transmitting the sidelink CSI report, wherein the sidelink CSI report includes a set of values for one or more CSI parameters included in the indicated sidelink CSI reporting set.”
Guo provides the ability to transmit a CSI report to another device (para. 0011) where the report may contain different combinations (multiple sidelink CSI reporting sets) that can have a combination of different parameters such as CQI, RI, PMI, etc (para. 0063)
	Regarding Claim 2, teaches “The method of claim 1, further comprising receiving an indication of one or more wireless communication devices that are a destination for the sidelink CSI report.”
	Guo’s disclosure provides the ability to send a SL CSI report (sidelink CSI report) and/or indicator ot a TX UE (one or more wireless communication devices) with a PSSCH transmission (para. 0101).
	Regarding Claim 3, teaches “The method of claim 2, wherein the sidelink CSI report is transmitted directly or indirectly to the one or more wireless communication devices.”
	Guo provides a CSI report transmission to a device on a sidelink transmission (para. 0011, Figure 1).
	Regarding Claim 4, teaches “The method of claim 2, wherein the one or more wireless communication devices include a base station, a relay UE that relays communications between the UE and the base station, 
	Communication links are provided between an NE (base station) and UEs (one or more wireless communication devices) (para. 0044, Figure 1) where the UEs may communicate via a sidelink with another associated UE (relay UE) and have indirect communication with a base station (para. 0046, Figure 1). 
	a relay UE from which sidelink CSI reference signals for the sidelink CSI report are received, or a combination thereof.”
A relay UE may contain a receiver that is able to receive a channel quality report (CSI report) (para. 0010).
Regarding Claim 5, teaches “The method of claim 2, wherein the indication of the one or more wireless communication devices is a single bit that indicates one of: a relay UE or a base station, or the relay UE or both the relay UE and the base station.”
Guo provides an indication by means of an additional field of one bit within the Sidelink Control Information (single bit) that indicates a TX UE (wireless communication device) to a RX UE (relay UE) or a gNB (base station) for proper CSI measurement/reporting (para. 0078-0080).
Regarding Claim 6, teaches “The method of claim 1, wherein the sidelink CSI reporting set includes one or more of a channel quality indicator parameter, a precoding matrix indicator parameter, a CSI reference signal resource indicator parameter, a layer indicator parameter, a rank indicator parameter, a layer 1 reference signal received power parameter, a layer 1 signal-to-interference-plus-noise ratio parameter, or a combination thereof.”
Guo provides that a report (sidelink CSI reporting set) may include a precoder-matrix indicator (precoding matrix indicator) as part of the report quantity (para. 0092)
Regarding Claim 9, teaches “The method of claim 8, wherein the CSI report is destined for a base station.”
Guo provides a method of transmission for a CSI report that can be transmitted to a gNB (para. 0087) whereas the gNB may be a base station (relay UE) (para. 0040, Figure 1: Item 104).
Regarding Claim 10, teaches “The method of claim 1, wherein a second sidelink CSI reporting set, of the multiple sidelink CSI reporting sets, includes a channel quality indicator parameter and a precoding matrix indicator parameter.”
Guo provides that a CSI report (sidelink CSI reporting set) may be a different combination of channel-quality indicator, rank indicator, and precoder-matrix indicator (of the multiple sidelink CSI reporting sets) and specifically can include a combination of a channel-quality indicator (CQI) and a precoder-matrix indicator (PMI) (para. 0063).
Regarding Claim 11, teaches “The method of claim 10, wherein the CSI report is destined for a relay UE and not a base station.”
Guo provides a method of transmission for a CSI report that can be transmitted to a gNB (para. 0087) whereas the gNB may be a relay node (relay UE) (para. 0040, Figure 1: Item 104).
Regarding Claim 13, Guo teaches “The method of claim 1, wherein the sidelink CSI report is for millimeter wave communications.”
Guo’s disclosure provides wireless communication devices that communicate with each other in a wireless mobile network (para. 0004) where these devices may talk in a 5G New Radio network that supports ultra-high wide frequency bands (millimeter wave communications) (para. 0005).
Regarding Claim 14, Guo teaches “A method of wireless communication performed by a base station, comprising: transmitting a configuration that indicates multiple sidelink channel state information (CSI) reporting sets, wherein different sidelink CSI reporting sets include different combinations of CSI parameters; 
Guo provides a NE (base station) that can perform wireless communications with a plurality of wireless communication devices (para. 
Additionally, Guo provides that a CSI report (sidelink CSI reporting) of the plurality of different CSI reports to transmit (multiple sidelink CSI reporting sets) can include a different combination of CSI parameters such as PMI, CQI, etc (para. 0063).
and transmitting an indication of a sidelink CSI reporting set, of the multiple sidelink CSI reporting sets, to be reported in a sidelink CSI report.”
Guo provides the ability to transmit a CSI report (sidelink CSI reporting set) to another device (para. 0011) where the report may contain different combinations (multiple sidelink CSI reporting sets) that can have a combination of different parameters such as CQI, RI, PMI, etc (para. 0063)
Regarding Claim 15, Guo teaches “The method of claim 14, further comprising: receiving the sidelink CSI report, wherein the sidelink CSI report includes a set of values for one or more CSI parameters included in the indicated sidelink CSI reporting set; 
Guo’s disclosure provides the ability to receive a channel quality report from a device (receiving the sidelink CSI report) (para. 0009) which may include a combination of parameters (set of values) of one or more CSI parameters (para. 0063).
identifying a sidelink to be used for communication between a user equipment (UE) and a relay UE based at least in part on the sidelink CSI report;
There may be a measurement request from an RX UE to a TX UE (identifying a sidelink, a UE and a relay UE) to perform a CSI measurement for reporting (para. 0124-0125, Figure 6).
and communicating with the UE via the identified sidelink.”
Reporting the CSI measurement to a RX UE from a TX UE (para. 0124-0125, Figure 6)
Regarding Claim 16, Guo teaches “The method of claim 14, further comprising transmitting an indication of one or more wireless communication devices that are a destination for the sidelink CSI report, wherein the one or more wireless communication devices include the base station, a relay UE that relays communications between the UE and the base station, a relay UE from which sidelink CSI reference signals for the sidelink CSI report are received, or a combination thereof.”
Guo’s disclosure provides the ability to send a SL CSI report (sidelink CSI report) and/or indicator to a TX UE (one or more wireless communication devices) with a PSSCH transmission (para. 0101).
Regarding Claim 17, Guo teaches “The method of claim 14, wherein the sidelink CSI reporting set includes one or more of a channel quality indicator parameter, a precoding matrix indicator parameter, a CSI reference signal resource indicator parameter, a layer indicator parameter, a rank indicator parameter, a layer 1 reference signal received power parameter, a layer 1 signal-to-interference-plus-noise ratio parameter, or a combination thereof.”
Guo provides that a CSI report (sidelink CSI reporting set) may include a channel-quality indicator (channel quality indicator), a precoder-matrix indicator (precoding matrix indicator), a rank indicator (rank indicator parameter) and/or an indication of a reference signal received power (RSRP) (para. 0063).
Regarding Claim 19, Guo teaches “The method of claim 14, wherein a second sidelink CSI reporting set, of the multiple sidelink CSI reporting sets, includes a channel quality indicator parameter and a precoding matrix indicator parameter.”
Guo provides a CSI report (sidelink CSI reporting set) that may include a channel-quality indicator and a precoder matrix indicator (para. 0063).
Regarding Claim 21, Guo teaches “A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: 
Guo provides a processor that controls a receiver of a device (UE) (para. 0009).
receive a configuration that indicates multiple sidelink channel state information (CSI) reporting sets, wherein different sidelink CSI reporting sets include different combinations of CSI parameters; 
Guo provides a CSI report that may contain different combinations (multiple sidelink CSI reporting sets) that can have a combination of different parameters such as CQI, RI, PMI, etc (para. 0063).
receive an indication of a sidelink CSI reporting set, of the multiple sidelink CSI reporting sets, to be reported in a sidelink CSI report;
	Guo provides a trigger that activates (indication) when satisfying a trigger condition to measure channel quality and use the information gathered to be transmit a channel quality report (sidelink CSI reporting set) (para. 0010).
and transmit the sidelink CSI report, wherein the sidelink CSI report includes a set of values for one or more CSI parameters included in the indicated sidelink CSI reporting set.”
Guo provides the ability to transmit a CSI report to another device (para. 0011) where the report may contain different combinations (multiple sidelink CSI reporting sets) that can have a combination of different parameters such as CQI, RI, PMI, etc (para. 0063)
Regarding Claim 22, Guo teaches “The UE of claim 21, wherein the one or more processors are further configured to receive an indication of one or more wireless communication devices that are a destination for the sidelink CSI report.”
Guo provides a processor that controls a receiver of a device (UE) (para. 0009).
Guo’s disclosure provides the ability to send a SL CSI report (sidelink CSI report) and/or indicator to a TX UE (one or more wireless communication devices) with a PSSCH transmission (para. 0101).
Regarding Claim 23, Guo teaches “The UE of claim 22, wherein the sidelink CSI report is transmitted directly or indirectly to the one or more wireless communication devices.”
Guo provides an apparatus (UE) (para. 0009) that is able to provide a CSI report transmission to a device on a sidelink transmission (para. 0011, Figure 1).
Regarding Claim 24, teaches “The UE of claim 22, wherein the one or more wireless communication devices include a base station, a relay UE that relays communications between the UE and the base station,
Guo provides an apparatus (UE) (para. 0009) that is able to provide a CSI report transmission to a device on a sidelink transmission (para. 0011, Figure 1).
Communication links are provided between an NE (base station) and UEs (one or more wireless communication devices) (para. 0044, Figure 1) where the UEs may communicate via a sidelink with another associated UE (relay UE) and have indirect communication with a base station (para. 0046, Figure 1). 
a relay UE from which sidelink CSI reference signals for the sidelink CSI report are received, or a combination thereof.” 
A relay UE may contain a receiver that is able to receive a channel quality report (CSI report) (para. 0010).
Regarding Claim 25, Guo teaches “The UE of claim 21, wherein the sidelink CSI reporting set includes one or more of a channel quality indicator parameter, a precoding matrix indicator parameter, a CSI reference signal resource indicator parameter, a layer indicator parameter, a rank indicator parameter, a layer 1 reference signal received power parameter, a layer 1 signal-to-interference-plus-noise ratio parameter, or a combination thereof.”
Guo provides an apparatus (UE) (para. 0009) that is able to provide a CSI report transmission to a device on a sidelink transmission (para. 0011, Figure 1).
Guo provides that a report (sidelink CSI reporting set) may include a precoder-matrix indicator (precoding matrix indicator) as part of the report quantity (para. 0092)
Regarding Claim 28, Guo teaches “The UE of claim 21, wherein a second sidelink CSI reporting set, of the multiple sidelink CSI reporting sets, includes a channel quality indicator parameter and a precoding matrix indicator parameter, wherein the CSI report is destined for a relay UE and not a base station.”
Guo provides an apparatus (UE) (para. 0009) that is able to provide a CSI report transmission to a device on a sidelink transmission (para. 0011, Figure 1).
Guo provides that a CSI report (sidelink CSI reporting set) may be a different combination of channel-quality indicator, rank indicator, and precoder-matrix indicator (of the multiple sidelink CSI reporting sets) and specifically can include a combination of a channel-quality indicator (CQI) and a precoder-matrix indicator (PMI) (para. 0063).
Additionally, Guo provides a method of transmission for a CSI report that can be transmitted to a gNB (para. 0087) whereas the gNB may be a relay node (relay UE) (para. 0040, Figure 1: Item 104).
Regarding Claim 30, Guo teaches “A base station for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: transmit a configuration that indicates multiple sidelink channel state information (CSI) reporting sets, wherein different sidelink CSI reporting sets include different combinations of CSI parameters;
A NE (base station) may include a processor coupled to a memory (para. 0057). 
and transmit an indication of a sidelink CSI reporting set, of the multiple sidelink CSI reporting sets, to be reported in a sidelink CSI report.”
The NE may include a may serve multiple cells and communicate with UE (para. 0060) and in turn a NE (gNB/base station) may transmit an indication with the determined measurement resource to a TX for CSI reporting (sidelink CSI reporting) (para. 0079).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[AltContent: textbox (Claim(s) 7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Yoshioka (U.S. Pub. No. 20220217741, hereinafter Yoshioka).)]	
Regarding Claim 7, Guo teaches “The method of claim 1, wherein the indication of the sidelink CSI reporting set is received in a physical downlink control channel communication from a base station, a medium access control (MAC) control element from the base station, a message from a relay UE, or a combination thereof.”
Guo provides a sidelink CSI report (sidelink CSI reporting set) but does not explicitly mention whether it was transmitted via a physical downlink control channel (para. )
However, in an analogous art in CSI reporting, teaches “wherein the indication of the sidelink CSI reporting set is received in a physical downlink control channel communication from a base station, a medium access control (MAC) control element from the base station, a message from a relay UE, or a combination thereof.”
Yoshioka provides a method to receive a trigger (indication) for a CSI report (sidelink CSI reporting set) via a PDCCH (physical downlink control channel) (para. 0142) where a communication apparatus (UE) may receive or transmit from another communication apparatus (UE) or a base station (FIG. 6).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo with the teachings of Yoshioka to provide a method of receiving CSI reports through a physical downlink control channel. Doing so would allow for an improvement in spectrum efficiency and proper allocation of resources for channels and as suggested by Guo (para. 0136).
Regarding Claim 26, Guo teaches “The UE of claim 21, wherein the indication of the sidelink CSI reporting set is received in a physical downlink control channel communication from a base station, a medium access control (MAC) control element from the base station, a message from a relay UE, or a combination thereof.” 
Guo provides an apparatus (UE) (para. 0009) that is able to provide a CSI report transmission to a device on a sidelink transmission (para. 0011, Figure 1).
Guo provides a sidelink CSI report (sidelink CSI reporting set) but does not explicitly mention whether it was transmitted via a physical downlink control channel (para. 0011)
However, in an analogous art in CSI reporting, teaches “wherein the indication of the sidelink CSI reporting set is received in a physical downlink control channel communication from a base station, a medium access control (MAC) control element from the base station, a message from a relay UE, or a combination thereof.”
Yoshioka provides a method to receive a trigger (indication) for a CSI report (sidelink CSI reporting set) via a PDCCH (physical downlink control channel) (para. 0142) where a communication apparatus (UE) may receive or transmit from another communication apparatus (UE) or a base station (FIG. 6).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo with the teachings of Yoshioka to provide a method of receiving CSI reports through a physical downlink control channel. Doing so would allow for an improvement in spectrum efficiency and proper allocation of resources for channels and as suggested by Guo (para. 0136).
[AltContent: textbox (Claim(s) 8, 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Kusashima (U.S. Pub. No. 20200245173, hereinafter Kusashima).)]
Regarding Claim 8, Guo teaches “The method of claim 1, wherein a first sidelink CSI reporting set, of the multiple sidelink CSI reporting sets, includes a channel quality indicator parameter, a rank indicator parameter, a layer 1 reference signal received power parameter, and a layer 1 signal-to-interference-plus-noise ratio parameter.”
Guo provides that a CSI report (sidelink CSI reporting set) may be a different combination of channel-quality indicator, rank indicator, and precoder-matrix indicator (of the multiple sidelink CSI reporting sets) and specifically can include a combination of a channel-quality indicator (CQI) and a precoder-matrix indicator (PMI) (para. 0063).
Guo does not explicitly provide a layer 1 signal-to noise interference-plus noise ratio parameter
However, in an analogous art in CSI transmissions, teaches “and a layer 1 signal-to-interference-plus-noise ratio parameter.”
While Guo does provide the ability to transmit a CSI report with the aforementioned parameters, Guo does not explicitly include a layer 1 signal-to noise interference-plus noise ratio parameter. Kusashima provides the ability to report through transmission a Signal to Interference plus Noise Ratio) to determine quality with a device such as a base station (para. 0260).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo with the teachings of Kusashima to provide a Signal to Interference plus noise parameter to provide an additional measure to determine channel state information between devices. Doing so would allow for an improvement in spectrum efficiency without unnecessary CSI reporting as suggested by Guo (para. 0136).
Regarding Claim 18, Guo teaches “The method of claim 14, wherein a first sidelink CSI reporting set, of the multiple sidelink CSI reporting sets, includes a channel quality indicator parameter, a rank indicator parameter, a layer 1 reference signal received power parameter, and a layer 1 signal-to-interference-plus-noise ratio parameter.”
Guo provides that a CSI report (sidelink CSI reporting set) may be a different combination of channel-quality indicator, rank indicator, and precoder-matrix indicator (of the multiple sidelink CSI reporting sets) and specifically can include a combination of a channel-quality indicator (CQI) and a precoder-matrix indicator (PMI) (para. 0063).
Guo does not explicitly provide a layer 1 signal-to noise interference-plus noise ratio parameter
However, in an analogous art in CSI transmissions, teaches “and a layer 1 signal-to-interference-plus-noise ratio parameter.”
While Guo does provide the ability to transmit a CSI report with the aforementioned parameters, Guo does not explicitly include a layer 1 signal-to noise interference-plus noise ratio parameter. Kusashima provides the ability to report through transmission a Signal to Interference plus Noise Ratio) to determine quality with a device such as a base station (para. 0260).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo with the teachings of Kusashima to provide a Signal to Interference plus noise parameter to provide an additional measure to determine channel state information between devices. Doing so would allow for an improvement in spectrum efficiency without unnecessary CSI reporting as suggested by Guo (para. 0136).
Regarding Claim 27, Guo teaches “The UE of claim 21, wherein a first sidelink CSI reporting set, of the multiple sidelink CSI reporting sets, includes a channel quality indicator parameter, a rank indicator parameter, a layer 1 reference signal received power parameter, and a layer 1 signal-to-interference-plus-noise ratio parameter, wherein the CSI report is destined for a base station.”
Guo provides an apparatus (UE) (para. 0009) that is able to provide a CSI report transmission to a device on a sidelink transmission (para. 0011, Figure 1).
Guo provides that a CSI report (sidelink CSI reporting set) may be a different combination of channel-quality indicator, rank indicator, and precoder-matrix indicator (of the multiple sidelink CSI reporting sets) and specifically can include a combination of a channel-quality indicator (CQI) and a precoder-matrix indicator (PMI) (para. 0063).
Guo does not explicitly provide a layer 1 signal-to noise interference-plus noise ratio parameter
However, in an analogous art in CSI transmissions, teaches “and a layer 1 signal-to-interference-plus-noise ratio parameter.”
While Guo does provide the ability to transmit a CSI report with the aforementioned parameters, Guo does not explicitly include a layer 1 signal-to noise interference-plus noise ratio parameter. Kusashima provides the ability to report through transmission a Signal to Interference plus Noise Ratio) to determine quality with a device such as a base station (para. 0260).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo with the teachings of Kusashima to provide a Signal to Interference plus noise parameter to provide an additional measure to determine channel state information between devices. Doing so would allow for an improvement in spectrum efficiency without unnecessary CSI reporting as suggested by Guo (para. 0136).
[AltContent: textbox (Claim(s) 12, 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Osawa (U.S. Pub. No. 20210282099, hereinafter Osawa).)]
Regarding Claim 12, Guo teaches “The method of claim 1, wherein the configuration indicates a mapping between sidelink CSI reporting sets, of the multiple sidelink CSI reporting sets, and corresponding index values, and wherein the indication of the sidelink CSI reporting set includes an index value of the corresponding index values.”
Guo does not explicitly teach “wherein the configuration indicates a mapping between sidelink CSI reporting sets, of the multiple sidelink CSI reporting sets, and 0097-176750205583 corresponding index values, and wherein the indication of the sidelink CSI reporting set includes an index value of the corresponding index values.”
However, in an analogous art in sidelink CSI wireless communication, Osawa teaches “wherein the configuration indicates a mapping between sidelink CSI reporting sets, of the multiple sidelink CSI reporting sets, and 0097-176750205583 corresponding index values, and wherein the indication of the sidelink CSI reporting set includes an index value of the corresponding index values.”
Osawa provides a SL transmission of a CSI report (sidelink CSI reporting set) that may be unique based on a rank indicator, layer indicator, etc. similar to Guo. Additinally, Osawa provides an index (corresponding index values) associated with signal strength or RSRP (one parameter for CSI) that may uniquely identify the CSI report (para. 0036).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo with the teachings of Osawa to provide an identifier for values of a sidelink CSI reporting set. Doing so would allow for an improvement in transmission efficiency of UEs for SL-CSI reports as suggested by Osawa (para. 0099).
Regarding Claim 20, teaches “The method of claim 14, wherein the configuration indicates a mapping between sidelink CSI reporting sets, of the multiple sidelink CSI reporting sets, and 0097-176750205583 corresponding index values, and wherein the indication of the sidelink CSI reporting set includes an index value of the corresponding index values.”
Guo does not explicitly teach “wherein the configuration indicates a mapping between sidelink CSI reporting sets, of the multiple sidelink CSI reporting sets, and 0097-176750205583 corresponding index values, and wherein the indication of the sidelink CSI reporting set includes an index value of the corresponding index values.”
However, in an analogous art in sidelink CSI wireless communication, Osawa teaches “wherein the configuration indicates a mapping between sidelink CSI reporting sets, of the multiple sidelink CSI reporting sets, and 0097-176750205583 corresponding index values, and wherein the indication of the sidelink CSI reporting set includes an index value of the corresponding index values.”
Osawa provides a SL transmission of a CSI report (sidelink CSI reporting set) that may be unique based on a rank indicator, layer indicator, etc. similar to Guo. Additionally, Osawa provides an index (corresponding index values) associated with signal strength or RSRP (one parameter for CSI) that may uniquely identify the CSI report (para. 0036).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo with the teachings of Osawa to provide an identifier for values of a sidelink CSI reporting set. Doing so would allow for an improvement in transmission efficiency of UEs for SL-CSI reports as suggested by Osawa (para. 0099).
Regarding Claim 29, teaches “The UE of claim 21, wherein the configuration indicates a mapping between sidelink CSI reporting sets, of the multiple sidelink CSI reporting sets, and corresponding index values, and wherein the indication of the sidelink CSI reporting set includes an index value of the corresponding index values.”
Guo provides an apparatus (UE) (para. 0009) that is able to provide a CSI report transmission to a device on a sidelink transmission (para. 0011, Figure 1).
Guo does not explicitly teach “wherein the configuration indicates a mapping between sidelink CSI reporting sets, of the multiple sidelink CSI reporting sets, and 0097-176750205583 corresponding index values, and wherein the indication of the sidelink CSI reporting set includes an index value of the corresponding index values.”
However, in an analogous art in sidelink CSI wireless communication, Osawa teaches “wherein the configuration indicates a mapping between sidelink CSI reporting sets, of the multiple sidelink CSI reporting sets, and 0097-176750205583 corresponding index values, and wherein the indication of the sidelink CSI reporting set includes an index value of the corresponding index values.”
Osawa provides a SL transmission of a CSI report (sidelink CSI reporting set) that may be unique based on a rank indicator, layer indicator, etc. similar to Guo. Additinally, Osawa provides an index (corresponding index values) associated with signal strength or RSRP (one parameter for CSI) that may uniquely identify the CSI report (para. 0036).
It would be a prima facie case of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo with the teachings of Osawa to provide an identifier for values of a sidelink CSI reporting set. Doing so would allow for an improvement in transmission efficiency of UEs for SL-CSI reports as suggested by Osawa (para. 0099).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20220053513, Ryu provides a wireless communication system for sidelink CSI.
US20220007403, Li provides a transmission sidelink resources and allocation schemes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                         
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415